Exhibit 10.50

FIFTH AMENDMENT
TO
PARTICIPATION AGREEMENT

            THIS FIFTH AMENDMENT TO PARTICIPATION AGREEMENT (this "Amendment")
is dated as of May 26, 2005, by and among QUANTUM CORPORATION, a Delaware
corporation, as Lessee (together with its permitted successors and assigns, the
"Lessee"); SELCO SERVICE CORPORATION, an Ohio corporation, as Lessor (together
with its permitted successors and assigns, the "Lessor"); COMERICA BANK and
KEYBANK NATIONAL ASSOCIATION, as Participants and SELCO SERVICE CORPORATION, in
its capacity as a Participant (together with their permitted successors and
assigns, each a "Participant" and collectively the "Participants"); and KEYBANK
NATIONAL ASSOCIATION (in such capacity, together with its successors in such
capacity, the "Agent") for the Participants.

RECITALS

     A.     Lessee, Lessor, Agent and Participants are parties to a
Participation Agreement dated as of December 17, 2002, as amended by that
certain First Amendment to Participation Agreement dated as of January 31, 2003,
that certain Second Amendment to Participation Agreement dated as of July 21,
2003, that certain Third Amendment to Participation Agreement dated as of
March 30, 2004 and that certain Fourth Amendment to Participation Agreement
dated as of January 5, 2005 (collectively, the "Participation Agreement").

     B.     The Participation Agreement initially provided that the Lessee
Obligations would be secured by Cash Collateral or a Letter of Credit furnished
by Lessee in an amount not less than the Lease Balance from time to time.  In
connection with the original Participation Agreement dated as of December 17,
2002 and pursuant to the security requirements thereof, Lessee caused an
irrevocable, standby Letter of Credit in the amount of $50,000,000 to be issued
by Agent in favor of Lessor as part of the Collateral securing the Lessee
Obligations (the “Existing Letter of Credit”).  Subsequently, pursuant to that
certain Fourth Amendment to Participation Agreement dated as of January 5, 2005,
Lessor, Lessee and the Participants agreed that from and after the date of that
amendment, the minimum amount of other Collateral (whether in the form of Cash
Collateral or a Letter of Credit) securing the Lessee Obligations would be
reduced from One Hundred Percent (100%) of the Lease Balance to Seventy-Five
Percent (75%) of the Lease Balance (the “Minimum Secured Lease Amount”), subject
to certain increases in the Applicable Margin.  In accordance with the Fourth
Amendment to Participation Agreement, Lessee thereafter decreased the amount of
the Existing Letter of Credit from $50,000,000 to $37,500,000.

     C.     Lessee has requested that the Lessor, Agent and Participants further
amend the Participation Agreement to further reduce the collateral requirements
by decreasing the minimum amount of other Collateral that is required to secure
the Lessee Obligations from Seventy-Five Percent (75%) of the Lease Balance to
Fifty Percent (50%) of the Lease Balance from time to time.  Lessor, Agent and
Participants have agreed so to amend the Participation Agreement, subject to
certain increases in the Applicable Margin and the satisfaction of the other
terms and conditions set forth herein.

--------------------------------------------------------------------------------

     D.     Each capitalized term used but not otherwise defined herein shall
have the meaning ascribed thereto in Appendix 1 to the Participation Agreement.

     NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1

AMENDMENTS TO PARTICIPATION AGREEMENT

     1.1     This Amendment shall be deemed to be an amendment to the
Participation Agreement and shall not be construed in any way as a replacement
or substitution therefor.  All of the terms and conditions of, and terms defined
in, this Amendment are hereby incorporated by reference into the Participation
Agreement as if such terms and provisions were set forth in full therein.

     1.2     Permitted Reduction in Other Collateral.  Notwithstanding anything
to the contrary contained in the Participation Agreement, including, without
limitation, the provisions of Section 7.1(b) of the original Participation
Agreement dated as of December 17, 2002 and Section 1.1 of the Fourth Amendment
to Participation Agreement dated as of January 5, 2005, from and after the date
of this Amendment, the other Collateral securing the Lessee Obligations, whether
in the form of Cash Collateral delivered pursuant to a Cash Collateral Agreement
or a Letter of Credit, shall at all times be in an amount at least equal to
Fifty Percent (50%) of the Lease Balance (the “Revised Minimum Secured Lease
Amount”), and at no time shall be less than the Revised Minimum Secured Lease
Amount.  At any time following the date of this Amendment, upon at least three
(3) Business Days written notice to Lessor and Agent and pursuant to the terms
and conditions contained herein, Lessee may decrease the amount of the Existing
Letter of Credit to an amount not less than the Revised Minimum Secured Lease
Amount (such amended Letter of Credit to be referred to as a “Replacement Letter
of Credit”).  Concurrently with delivery of such notice to Lessor, (i) Lessee
shall deliver to Agent the original Replacement Letter of Credit meeting all the
requirements set forth in the Operative Documents as herein amended, together
with a letter from Lessee instructing the Agent to amend the Existing Letter of
Credit (“Lessee’s Amendment Letter”).  Within three (3) Business Days following
receipt by Agent of the original Replacement Letter of Credit and Lessee’s
Amendment Letter, Lessor shall deliver to Agent (in its capacity as issuer of
the Existing Letter of Credit) the original Existing Letter of Credit together
with a letter from Lessor releasing its interest in the Existing Letter of
Credit and instructing Agent to cancel the Existing Letter of Credit (“Lessor’s
Termination Letter”).  Promptly upon receipt of Lessee’s Amendment Letter, the
original Replacement Letter of Credit and Lessor’s Termination Letter, the Agent
shall terminate the Existing Letter of Credit (the “Letter of Credit Termination
Date”).  From and after the Letter of Credit Termination Date, Lessee shall be
entitled to substitute a Cash Collateral Agreement and Cash Collateral in an
amount not less than the Revised Minimum Secured Lease Amount in place of the
Replacement Letter of Credit and, subsequently, to substitute a new Letter of
Credit in an amount not less than the Revised Minimum Secured Lease Amount in
place of any such Cash Collateral and Cash Collateral Agreement, as applicable,
subject to all of the terms and conditions contained in Section 7.1(c) of the
Participation Agreement.  Nothing contained herein shall affect in any way the
collateral status of the Property, which shall continue at all times to secure
100% of the Lessee Obligations as provided in the Lease.

     1.3     Applicable Margin.  From and after the Letter of Credit Termination
Date, the definition of “Applicable Margin” set forth in Appendix 1 to the
Participation Agreement shall be amended and restated in its entirety as
follows:

--------------------------------------------------------------------------------

             “"Applicable Margin" means:

            (i) for purposes of computing the accruals of (a) Basic Rent or
interest on the Adjusted Tranche A Balance and on the Tranche B Balance, and (b)
the Initial Adjustment Amortization, a percentage rate per annum calculated in
accordance with the following table (expressed in basis points per annum), based
upon the Adjusted Leverage Ratio as set forth in the most recent Compliance
Certificate delivered by Lessee to Agent:

Level

Adjusted Leverage Ratio

Applicable Margin (bps/annum)

I

X < 0.75

133.90

II

0.75 < X < 1.25

153.53

III

1.25 < X < 2.00

173.17

IV

2.00 < X

192.80

and

            (ii) for purposes of computing the accruals of Basic Rent or Yield
on the Tranche C Balance, two percent (2%) per annum.”

ARTICLE 2

CONDITIONS TO EFFECTIVENESS OF AMENDMENT

     2.1     The effectiveness of this Amendment is subject to the fulfillment
to the satisfaction of the following conditions precedent:

            (a)     This Amendment duly executed by the Lessee, the Lessor, each
Participant and the Agent;

            (b)     Agent shall have received appropriate authorization
documents, including borrowing resolutions and certificates of incumbency,
confirming to its satisfaction that all necessary corporate and organizational
actions have been taken to authorize Lessee to enter into this Amendment; and

            (c)     Agent shall have received such other documents, instruments
or agreements as Agent may require to effectuate the intents and purposes of
this Amendment.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

            Lessee hereby represents and warrants to Lessor, Agent and the
Participants that:

     3.1     After giving effect to the amendment of the Participation Agreement
pursuant to this Amendment and the consummation of the transactions contemplated
hereby (i) each of the representations and warranties set forth in Section 8.3
of the Participation Agreement and in the other Operative Documents are true and
correct in all material respects as if made on the date hereof except to the
extent such representations and warranties specifically refer to an earlier date
in which case they shall be true and correct in all material respects as of such
earlier date (with references to the Participation Agreement being deemed to
include this Amendment), and (ii) there exists no Lease

--------------------------------------------------------------------------------

  Event of Default or Potential Lease Default under the Operative Documents
after giving effect to this Amendment.

     3.2     Lessee has the corporate power and authority and legal right to
make, deliver the amendments described herein, and to perform the obligations of
its part to be performed under the Participation Agreement as amended hereby and
the amendments described herein.  Lessee has taken all necessary action to
authorize the execution, delivery and performance of this Amendment and the
amendments described herein.  No consent or authorization of, filing with, or
other act by or in respect of any Governmental Authority is required in
connection with the execution, delivery, performance, validity or enforceability
of this Amendment or the amendments described herein or the performance by
Lessee of the Participation Agreement as amended hereby.

     3.3     This Amendment and the Participation Agreement as amended hereby
are, or upon delivery thereof to Agent will be, the legal, valid and binding
obligations of Lessee, enforceable against Lessee in accordance with their
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditors' rights
generally.

ARTICLE 4

MISCELLANEOUS

     4.1     The Participation Agreement, the other Operative Documents and all
agreements, instruments and documents executed and delivered in connection with
any of the foregoing shall each be deemed to be amended hereby to the extent
necessary, if any, to give effect to the provisions of this Amendment.  Except
as so amended hereby, the Participation Agreement and the other Operative
Documents shall remain in full force and effect in accordance with their
respective terms.

     4.2     Lessee agrees to pay Agent on demand for all reasonable expenses,
including reasonable fees and costs of attorneys and costs of recordation and
title insurance, incurred by Agent in connection with the preparation,
negotiation and execution of this Amendment and any document required to be
furnished hereunder.

     4.3     This Amendment may be executed in any number of counterparts, each
of which shall be an original, but all of which shall together constitute one
and the same instrument. 

     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
date set forth in the preamble hereto.

--------------------------------------------------------------------------------

                                                                                       

           

QUANTUM CORPORATION, a Delaware Corporation, as Lessee

                                                                                       

By:

/s/MARY SPRINGER

--------------------------------------------------------------------------------

                                                                                       

Name:

Mary Springer

                                                                                       

Title:

Treasurer

                                                                                       

           

KEYBANK NATIONAL ASSOCIATION, as Agent

                                                                                       

By:

/s/THOMAS A. CRANDELL

--------------------------------------------------------------------------------

                                                                                       

Name:

Thomas A. Crandell

                                                                                       

Title:

Senior Vice President

                                                                                       

           

KEYBANK NATIONAL ASSOCIATION, as Participant

                                                                                       

By:

/s/THOMAS A. CRANDELL

--------------------------------------------------------------------------------

                                                                                       

Name:

Thomas A. Crandell

                                                                                       

Title:

Senior Vice President

                                                                                       

           

SELCO SERVICE CORPORATION, as Lessor

                                                                                       

By:

/s/DONALD C. DAVIS

--------------------------------------------------------------------------------

                                                                                       

Name:

Donald C. Davis

                                                                                       

Title:

Vice President

                                                                                       

           

SELCO SERVICE CORPORATION, as Participant

                                                                                       

By:

/s/DONALD C. DAVIS

--------------------------------------------------------------------------------

                                                                                       

Name:

Donald C. Davis

                                                                                       

Title:

Vice President

                                                                                       

           

COMERICA BANK, as Participant

                                                                                       

By:

/s/RAED Y. ALFAYOUMI

--------------------------------------------------------------------------------

                                                                                       

Name:

Raed Y. Alfayoumi

                                                                                       

Title:

Vice President

--------------------------------------------------------------------------------